ANNEX -A

SECRETARY’S
CERTIFICATE
REPUBLIC OF THE PHILIPPINES) §No GEOSCIENCES B7.
CITY OF MAKATI )SS. : Re

yy gf * f be |

4 WONDL OFFICE NO;
ho ms “One ?
"TT, ROBERTO V. SAN JOSE, of legal age, Filipino and with business address at

The Valero Tower, 122 Valero St., Salcedo Village, Makati City, under oath depose and
say that:

Tam the duly elected Corporate Secretary of ERAMEN MINERALS, INC. (the
“Corporation”), a corporation duly organized and existing under the laws of the
Philippines with principal office and place of business at 4" Flr., Beneficial Life
Building, Solana corner Beaterio Sts., Intramuros, Manila.

I hereby certify that at a special meeting of the Board of Directors of the said
Corporation held at its principal office on September 23, 2002, the following resolution
was unanimously approved:

“RESOLVED, that the Board of Directors of ERAMEN
MINERALS, INC. (the “Corporation”) authorize, as it hereby authorizes,
the Corporation to file with the relevant government agencies mining
related applications, including but not limited to applications for Financial
or Technical Assistance “Agreements, Mineral Production Sharing
Agreements, Exploration Permits, Special Exploration Permits,
Prospecting Permits, Area Clearances and other related licenses or
authorizations. ~

RESOLVED FURTHER, that the President, Mr. Enrique C.
Fernandez, be authorized, as he is hereby authorized, to negotiate, sign
and execute an assignment agreement and all other documents, and do all
acts necessary to effect the foregoing resolution.”

IN WITNESS WHEREOF, I have hereunto set my hand this _3™ day of October,
2002 at Makati City.

Ad
‘ ROBERTO V. SAN JOSE
. Corporate Secretary

gh wt

SUBSCRIBED AND SWORN to before mOVehis” _____ day of October, 2002 at
- Makati City, affiant exhibited to me his Comm. Tax Cert. No. 11889694 issued at Makati
on February 1, 2002.

NINI rifiscitta D. SISON

NOTARY PUBLIC

INTIL DECEMBER 31, 2092
Doe. No. of / os NO, 672464 )MAKAT HU -0-02
Page No. re IBP NO. $47427/01/02-02/QUEZON CITY CHAPTER
Book No. vil;
Series of 2002.

Zap:Sec.Cert.[Eramen Minerals-bureau of mines]

@
ANNEX -B

LOCATION MAP
OR
SKETCH PLAN
AMENDED
SKETCH MAP

OF APPLICATION FOR MINERAL PRODUCTION SHARING
AGREEMENT

AS PREPARED FOR
ERAMEN MINERALS, INCORPORATION
STTUATED IN THE

lity of: CANDELARIA AND STA CRUZ
ZAMBALES

Containing an Area of:4,622.878 Has.

Date: 1-06-66
TR NO. 1394730 Date:

BLOCK 4
LATITUDE
15-AB-04 424
A | 18-48-04 444

“4 15.47.35
Fas | 16.47.4407
ee: ha? at

(fame 19 108 EH

1-47-35, 162
45-47-35.162
18-47-25 401
q5AT 7 Dt

a2 tee Aimee 20 Ha

Son) ne

oe
BLOCK 6

BLOCK 8
LATITUDE

45-45-47 80
45-45-47 80
15-45-28.60
900 SrOr-sh
910 BeOS
261 55°00°St

fos siprsi
Li OVERS
Lie arew Gh
94

US Geert

pal

~

0p,
Oe:

fee &

“4

ec

ARN

¥RREN

\e

q

X
eX

ay

KN

G

AS

PRN RR

ere

x

Mi love py ey,

CGN:

£20 Obey Gb

Lee Gwtw'sh
ucarersh
EL OS EWS
CLIOS ESE
00 OF-Sr-St

CSS 4SSF SL

293 2589-51
e909 £5°GW-S)
£06 £04731
206 £0 2b-Sb
eb 959r-St
Eb FONE |

oh sesh
TL 9S-orst
661 96-b-S1

66, 9¢-Or'SI
6/62-9YSt
62 BOSE
aaa |
ee 8-47
LMC SEY St
Leste sh

WN TRAIN eM CG iN!

EERE

DER AY

LAs

7__StH YB 80} =8ey

LL vEOOe! BSE GPAPSI
fos oro: | ese Grarst
Jos -o-vo-0es | z+ 95-Gr-St
eae evO-O | Zh as-aR-St
BE ZOOL | za1'Se-er-S1
See 4 i-PO-OEL b
Seo vooe: | zor'scurs
is | GOr S-2e-Sh
ostoroncs | ivaSkurst
Agyvcoo: | iastzrst

Seek
S

rAN* Hor ae

BN \sc

905 C5 4rSh 4 |
408 ve CO Ub 90 Cv LW'Sh Se
BON VE ZOOL | VG8erLnGE Sa |
Bal veZOOs) | GAL Gh LGh oe I
12 STOOL | GOL'GOLWGE ta
HEVSCOOGL | dV BELGE Us |
58 by e008) CROLL =|
56 Ly'e0 O61 COW RAVE ee
BLES COOL | CON RV'GL 4
BLE ISTOOEL | 109 GELrSh (4
LOS OVO) | LOS SE LPSL ey |
408 LOVOO | COL Sidr GE Be
S88" L-vO-OL | BOL Sr7¥-sL yv |
Gab LVOOL | eOHPSarse | |
paris: | oY
i WVBR SS at
| *, ve w,
i
Wis Wh pan ee es ‘
30g benz | Sob vt-airsh Se
So ire0-0z1 | verb vO-arSL ow
SUS KETO, | vey vORISL Ea
gus terol | ea3'Rs" B28
By ITOH OCL G% COB PS a
‘ -
ae
ia
x

g MASINLOC HARBOR
‘covet

rah

‘SUPPLEMENTARY CONTOURS 10 METERS UTM TONE 90,
on
wns
Om Anau
CLARKE 1866 1° 0 wns)
TRANSVERSE MERCATOR
MEAN SEA LEVEL
ss 4s imaenes ast =. LUZON DATUM
cess res U.$, COAST AND GEODETIC SURVEY, 29TH ENGINEER BATTALION m0 COnvERORNICE
AND PHILIPPINE COAST AND GEODETIC SURVEY 10 coMverT A 0°44 (14 Mn)
wasonaene sauau ||] FOR CRRTHR OF SHEET
10 4.0m ALU
SUNIRACT Om ANOLE
Yo convert
OND AIMUTH 10 A
DELINEATION OF INTERNAL ADMINISTRATIVE BOUNDARIES ON THIS MAP IS APPROXIMATE peepee

Published by
Department of Environment and Natural Resources
NATIONAL MAPPING & RESOURCE INFORMATION AUTHORITY

Fort Bonifacio, Makati

Metro Manila
JOSE G. SOLIS
Administrator

LEGEND
MAP INFORMATION AS OF 1)
‘A LANE IS GENERALLY CONSIDERED AS BEING 2,4
THERE ARE NUMEROUS IDENTICALLY NAMED VILLAGES PORTHA

pad artic, isd highway vl wlan ate
par wate, te Fre Vanes wile

toe or Hat witince, fw wr more lanes wlile
hand wrlnce, om lane wile

1 toowe or hight wets, one lane wile

reprinted by Namala tanu O74 IIL MOUNT LANAT
ds to PNTMS SHEET 3032-III
CONTOUR INTERVAL 20 METERS
SUPPLEMENTARY CONTOURS 10 METERS

SPHEROID .. CUARKE 1H
PROJECTION... TRANSVERSE MERCAKH
VERTICAL DATUM... cee MEAN SEA LDIL

WOMEONTAL OATUW cos. ccvcscevevcuereveee crores nomndded en
CONTROL BY U.S. COAST AND GEODETIC SURVEY, 29TH ENGINEER BATTALION i)
PHILIPPINE COAST AND GEODETIC SUM

Published by
Department of Environment and Natural Resources
NATIONAL MAPPING & RESOURC!

Administrator
ANNEX — C

EXPLORATION
WORK PROGRAM
MGB Form No. 05-4

1.0

2.0

3.0

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

TWO- YEAR EXPLORATION WORK PROGRAM
a) Gea OFENCES by,

NICKELIFEROUS LATERITE DEPOSIT

NAME AND ADDRESS OF COMPANY/ smoronen OPES uae no ¥
~ DENR 7

1.1 Name of Project ‘ APSA -

1.2Name of Company : ERAMEN MINERALS, INC.

4™ Floor, Beneficial Life Building,
Solana cor. Beaterio streets,
Intramuros, Manila

Tel. No. 528 - 1341
Fax No. 527 - 0761

Contact Persons : ENRIQUE C. FERNANDEZ
President

LOCATION AND SIZE OF THE PROJECT

The proposed contract area is situated within the Municipalities of
Candelaria and Sta Cruz, Province of Zambales. It covers an
aggregate area of Four Thousand Six Hundred Nineteen and
6869/10,000 Hectares (4,619.6869 has.) encompassing Barangays
.Lucapon North and South, Tubotubo North and South, Guinabon
‘and Guisguis, Sta Cruz. The area is bounded within the

following geographical coordinates:

Please see Annex - 1.
MINERAL COMMODITY APPLIED

Nickeliferous Laterite and other associated minerals.

w wo

DESCRIPTION OF THE PROJECT AREA

Below is a brief description of the project area and its vicinity

focusing on the physiography, location and access, drainage

system, vegetation and land use. Data used in the description

is based on literature researches and through actual and or

preliminary geological and topographic surveys.

4.1

4.2

Terrain and Physiography

The proposed contract area lies along the northwestern
flank of the Zambales Range. One of the six (6) major
terrains or tectonic elements delineated in the northern
Philippines, having origins far from their present sites
and having moved large distances with respect to
adjacent terrains (Karig, 1981). The Zambales Range or
better known now as the Zambales Ophiolite Range can be
followed southwards from Subic Bay, beneath the sea
floor on magnetic and gravity profiles, to Ambil Island in
Mindoro and adjacent Islands where it is tipped up
steeply, along a west-northwesterly strike and juxtaposed
against the metamorphic terrain of Lubang and Northern
Mindoro (Karig, 1981).

Gently rolling slopes to rugged topography generally
characterizes the proposed contract area. Ground
elevation varies between 900 meters to about 892 meters
above mean sea level. Rugged topography at the eastern
section is typified by deeply entrench valleys and

moderate to steep waterfalls.

Accessibility

Municipalities of Candelaria and Sta Cruz are accessible
to all types of vehicles using various road networks in
going to this western section of Zambales. Victory Liner,

a public bus transport has a frequent service between
a

4.3

wd w

Manila and Olongapo and Olongapo and Alaminos or

between Alaminos, Pangasinan and Olongapo (five hours).

From Sta. Cruz Propoer, the area could be reach through
any existing routes, the Guisguis-Guinabon Road in the
north, the Biay-Tubo-tubo Road in the central section
and the Acoje road in the south. The interior areas are
readily accessible through several and _ previous

exploration and logging road networks.
Drainage System

The drainage pattern of the area is strongly influenced by
the existence of several peaks and broad inclined
surfaces. Consequent streams which are arrange in a
loose radial pattern around the peaks drain the area,
while those situated along the inclined surfaces depicts
dendritic to trellis pattern reflective of the overlying
lithology. Furthermore, the nature of the underlying
rocks, indeed determines the eroding characteristics of
the rivers. Streams cutting through sedimentary and
highly weathered ultramafic rocks are generally deeply
incised and characterized by steep banks and cascades.
However, streams traversing fresh and or un-weathered

mafic suites rarely produce steep banks.

The headwaters and tributaries of Nayom and Sta Cruz
River Systems drain the northern section of the proposed
contract area. Whereas, the headwaters and tributaries
of Cabaluan River System drain the central section, while
Lauis River System drain the southern section of the
area. All these river systems empty its load towards the
South China Sea.
wd J

4.4 Vegetation

The area is characterized by secondary growth vegetation.
It has been largely denuded of primary forest due to past
commercial logging and subsequent slash-and- burn
farming. Flatlands/lowlands some distant away from the
applied area are seasonally planted to cash crops such as
rice and vegetables. Other areas not devoted to seasonal
crops are sparsely vegetated with second growth trees
that can be found mostly in moderately elevated
sedimentary formations. The ubiquitous cogon is present

in most of the mentioned other areas.

Pine trees such as Agoho and Mindoro Pines grow in
central and southeastern sections of the proposed
contract area. These are the products of the reforestation
initiatives of the previous mining and _ exploration

activities in the area.
4.5 Land Use Classification

Based from the Municipal Planning and Development
Offices of Sta. Cruz and Candelaria, through its 1996

( Municipal Planning and Development Programs, the
wY applied area is classified as Forest Land. Though a few
numbers of families settled in the vicinity of the former

Acoje Mines, there is still no other significant or

observable land utilization in the area. The other portion
; of the applied area, especially at the low lying areas, are

seasonally planted to cash crops and covered with cogon

and other tropical grasses.
5.0 DESCRIPTION OF EXPLORATION PROGRAM
The program hereby presented outlined and details the

schedule of activities, specific targets, objectives, outputs

and budget requirements.

5.1

The main objective of this exploration program is to
characterize and assess fully the nickel, cobalt and
other associated mineral contents of the nickeliferous
laterite deposit in the subject area in order to delineate
a sizeable resource that can be economically developed
as well as exploited in the near future. It also aims to
geologically document the nature, type and depositional
character of the said product of chemical weathering so
that this can well serve as basis or model for further
exploration work in other areas of similar geologic
setting.

Specifically and ultimately, this program aims at
defining an inferred resource potential through a drilling
campaign at 200 meter x 200 meter grid interval. If the
survey furthers warrants, where an inferred resource
potential is subsequently delineated, then a 100 meter x
100 meter square grid drilling shall be carried-out to
elevate the resource potential to an indicated resource
category. Finally, a closely space grid of 50 m x 50m to

25 m x 25 m. pattern for a measured category.
Exploration Work Program
Below is the exploration work program intended to be
carried-out within the proposed contract area and
consists of the following phases:
5.1.1. Preliminary Exploration Activity
a. Literature/Research Work

b. Data collation and compilation

5.1.2. Reconnaissance Geological & Geo-chemical
Soil Survey

5.1.3. Semi-Detailed Survey
5.1.1

a. Geological Mapping
b. Re-sampling of Old Workings
d. Hand Auger and Winkie Drilling

5.1.4. Topographic and Ground Control Survey

5.1.5. Follow-up / Detailed Survey

a. Geological Mapping

b. Geochemical Soil Survey
Trenching & Test Pitting
d. Hand Auger and Winkie Drilling

°

5.1.6 Project Feasibility Study, Volume & Reserve
Estimation and Environmental Impact

Assessment Study
Preliminary Exploration Activity

It is a common practice that prior to the
commencement of actual fieldwork, compilation of
all available data will be conducted to gather and
gain more and better understanding of the geology,
structure and mode of occurrence of the
nickeliferous laterite and other associated mineral
deposits in the area. Previous test pits and drilling
data including location, geologic logs and
corresponding assays, shall be reviewed. A re-
assessment of the method used in the sampling
and calculations of previous reserve is also
important to be conducted. Preliminary
topographic and base maps shall be prepared with
promising sites and or targets shall be plotted.
After all the necessary literature researches and
data base have been accomplished, the supplies

and materials for the field survey shall be prepared.
Below are the previous works carried out in the
proposed area during and under the old tenement
rights such as Commonwealth Act No. 137 and
Presidential Decree No. 463:

In 1967, Global Mining Resources, Inc. (Global) laid
claim to over 70 sq. kilometers of mineral land
encompassing the proposed applied area for
nickeliferous laterite deposit. Also in the 1960’s,
Benguet Consolidated, Inc. (BCI) through an
operating agreements with several mining
companies such as Zambales Chromite Mining
company, Filipinas Mining Company and
Consolidated Mines, Inc covering a total area of
about 35 sq. kilometers conducted also extensive
exploration activities at the northern section of
Zambales. After extensive verifications by the
Bureau of Mines on the mineralization and
boundaries of certain claims, the same were
approved and granted a mining right. During the
years 1968 to 1972, extensive exploration works
were undertaken by Global and BCI on their
respective areas. Geological mapping, ground
control surveys and subsurface investigations were
conducted by both companies for the verification of
the commercial content of the nickel deposit.

In 1976, after the necessary evaluation and
assessment of all exploration data on the nickel
deposit gathered by the said companies,
Falconbridge Nickel Mines of Toronto, Canada
(Falconbridge) signed up with Global and BCI to
further explore the properties and came up with a
feasibility study for the joint venture project. From
1977 to 1983, Falconbridge dug test pits on a 100-

m center grid spacing in the more prospective areas
as —

5.1.2

where nickel ore (laterite and saprolite) averages
1.7% Ni.

Falconbridge stopped the project in August 1983
due to low nickel metal prices, increasing operating
costs and unstable political conditions in the
country. BCI relinquished then its right to operate
in the area and dropped or returned the mineral

claims to the original claimowners.

As of May 1983, the aggregate total proven probable
and possible reserves for all the properties explored
was placed 56.9 Million DMT of 1.7% Ni (average
grade). About 11.9 Million DMT of this is within the

Insular Chromite Reservation Parcel 3.

Reconnaissance Geological and Geo-Chemical Soil

Survey

On the basis of the data and information gathered
and generated during the previous activity, a
reconnaissance geological mapping and soil and
when necessary, rock sampling shall be conducted.
All the different rock types will be mapped out and
characterize accordingly. Nickel laterite deposit
which is the target commodity will be given the
utmost consideration in the conduct of the survey.
Likewise, rocks that are related or associated to
nickel laterite deposition will also be given
attention, since they can be utilized in further
understanding of the laterite characterization in the
area. Route (roads, rails) mapping and traverses
along stream channels and on areas where suitable
rock exposures can be noted will be carried-out. A
topographic map of scale 1:50,000 will be used as
base map. A sampling density of around two (2)

samples per square kilometer will be implemented.
5.1.3

Rock samples of interest will be sent to the

laboratory for chemical and petrographic analyses.

Simultaneous with geological site selection and
sampling is a survey to orient the geochemical
sampling medium or media and procedures. This
activity shall be conducted purposely to check and
verify the best sampling medium and the best soil
horizon to sample. From the previous studies
conducted by several private and government
exploration groups in the early 80’s, both soil and
stream sediment having minus 80 mesh (BSS, 177
micron opening) fraction of both media was shown
to provide adequate contrast. The company is bent
on using soil as the sampling medium for its

geochemical survey.

This activity shall be carried-out by a geochemist
and two (2) geo-technicians or aides for a month.
The density of base of slope and ridge soil
geochemical sampling is 3 to 5 samples per square
km. This sampling density may be increased to 7-
10 samples in areas with widespread and thick

laterite occurrences.

Semi-Detailed Survey

Data gathered from rapid reconnaissance and from
previous data acquired during “Global” days shall
be incorporated to come up with a survey design
suited for a 1:25,000 to™1:10,000 scale mapping.

A total of 50 previously dug test pits (old workings)
with elevated nickel values shall be rehabilitated
and re-sampled. Channel sampling on excavated

faces shall be implemented. Samples generated
ac

5.1.4.

from each sampling points’ shall include
original/primary sample, duplicate and standard
sample. These samples shall then be subjected to
Quality Control Testing Procedures. Sampling shall
be done in a systematic way so that possible trends
in the chemical character of the deposit may be

determined.

A hand auger drilling shall also be conducted as an
advance drilling campaign to explore the soft
laterite profile to delineate potential areas within
the proposed tenement area. Drill holes with
encouraging assay values are then to be deepened
using “winkie” drill machine from soft laterite zone
to the hard saprolite horizon. Around 2-3 kg of
primary samples shall be collected for initial sample

preparation.

Initial sampling preparations includes systematic
logging and labeling, sun’ drying, crushing using
mallet to approximately 5mm of about 2 kg of dried
samples, blending/splitting (~1.7 kg for duplicate
sample and 0.3kg for sample to be sent and
analyzed in the laboratory, that requires further
preparations), re-labeling and storage.

Approximately 100 samples will be analyzed for Ni,
Fe, Co, Mg and Al by Atomic Absorption
Spectrometry (AAS) to verify and better understand
the quality or values of the commodities of interest.

Topographic and Location Surveys
A topographic and location survey of the delineated
areas is indeed necessary in mine development

planning and design and for the establishment of
legal boundaries. The resulting topographic map is

10
useful in accurate design of grid pattern for test
pits, trenches or simply random grab sampling.
This is likewise necessary in planning the site for
drill holes during drilling activity.

The specific survey activities to be carried-out are

the following:

a. Establishment of grid lines or pattern for
geochemical survey and geological mapping
survey. The grid lines shall from 200 m x
200 m to 100 meters x 100 meters or 50 m. x
50 m. intervals. Based from the above grid
lines, sampling points is normally set at
either 50 meters or much closer apart at 25
meters, particularly on areas with nickel

laterite enrichment;

b. Establishment of control (vertical and
horizontal) baselines at various strategic
areas of the proposed exploration site based
from the cadastral and land survey control
stations. Generation of topographic map for
semi-detailed to detailed surveys in scale of
1:5,000 and 1:2,500, respectively with

contour interval from 10 down to 2 meters;

C4 Determination of the true geographic
position, horizontal and vertical control and
true elevation of mineralized areas, trenches,

test pits and drill holes; and

d. Establishment of legal boundaries of the area
applied for.

This activity shall be conducted for three (3)

months by a team of surveyors and aides consists

of two (2) Geodetic Engineers, five (5) surveying

ll
a “J

aides and 3 guides/ brushers. A “Total Station”
surveying instrument shall be used for this activity.

5.1.5 Follow-Up/ Detailed Survey

After pinpointing/delineating potential target area
encountered during the previous activities, a
detailed or follow-up survey shall be designed and
conducted. A smaller map scale shall be used for
the purpose depicting more details of the findings
or data gathered. A 1:5,000 and a 1:2,500 map
scale shall be utilized.

This time, the focus of survey will be concentrated
only on areas with the most promising deposits.
Unlike the previous survey it covers the entire area
and its vicinity. Sites having good exposures will be
sampled in greater detail using transit in grid

pattern.

The sampling will be done in a systematic way so
that a possible trend in the nickel values may now

be accurately determined.
~ Geochemical Soil Survey

Together with the conduct of geological mapping is
the geochemical survey. The sampling medium of
this survey is soil. Soil samples are normally taken
from pits dug in the ground. The depth of sampling
horizon is based from the orientation survey to be
conducted prior to the full exploration activities.
But normally, it is being taken at the B Horizon -
the zone of metal accumulation. The most
appropriate sampling will be from base-of-slope,
ridge, and spurs. Sampling shall be carried out at
intervals of 50 m to 100 m or at change in lithology.

12
hom,

(

(ay

The sampling is being conducted using either a

shovel or a sample pick.

If the depth of sampling cannot be tackled by a
shovel, then a hand auger shall be used.

A pre-numbered, high- wet-strength kraft paper
envelope measuring about 10 cm x 20 cm. shall be
used to keep the samples. In order to reduce
weight during sampling, a wet-sieving procedure
(approx. 30 mesh BSS) shall be used during the

traverse.

During this phase, test pitting and trenching shall
be carried out in a number of sites to determine the
lateral and subsurface continuity and character of
nickel enrichment/mineralization. On this stage,
sampling will be done horizontally and vertically to
identify any appreciable changes or variation in the
essential chemical constituents of the materials of
interest. In-fill drillings using auger and “winkie
drill machines shall also be carried out.

Grid mapping and closely space sampling shall be
undertaken on areas where the physical and
chemical character appears too variable. All
samples taken will be analyzed for petrographic and
ASS.

Approximately 1,500 soil samples and about fifty
rock samples shall be collected. The same field
sampling preparation procedures as presented
under item Semi-Detailed Phase shall also be

implemented.

A team of 2 exploration geologists and a

geochemist, 6 geo-technicians/geologic aides and

13
@ o

varying numbers of support personnel (locals) shall

compose the exploration team.
5.1.6 Feasibility Studies

After the deposits have been block accurately, a
resource estimation and a mine feasibility study
shall be undertaken to determine the economic
viability of the project. This will be followed by a
mine planning and design. Simultaneous with
the preparation of the mine feasibility study, is
the Environmental Impact Assessment Study
(EIA) which, gather and establish baseline

information on various critical environmental

a
i] aspects and to better safeguard and support the
—
proposed project.
(™
—

14
6.0 PROPOSED SCHEDULE OF WORK

ACTIVITIES

YEAR 1

YEAR 2

1st QTR.

2ND QTR. 382 QTR. 47H QTR.

1ST QTR. 2ND QTR.

1. Research Work

38D QTR.

47H QTR.

chemical Surveys

2.Reconnaissance Geol. & Geo-

Fi

3.Semi-Detailed Survey

|

4. Topographic/Location Survey

5. Follow-up/Detailed Survey

IES wT) >
6. Test Pitting /Trenching

(7. Drilling

[Resource Estimation,
Feasibility Study Preparation &
EIA Study

i

15

C

CS

©@ Vv

7.0 TOTAL ESTIMATED EXPLORATION COST

Below is the total budgeted cost for the proposed two -year
exploration work program for Nickeliferous Laterite and other

associated mineral deposits and summarized as follows:

YEAR 1 COST
Literature Research P 5,000.00
Reconnaissance Survey
eGeological Mapping 100,000.00
eGeo-Chem. Soil Survey 100,000.00
eRock & Soil Sampling 30,000.00
Semi-Detailed Survey
*Geological Mapping 300,000.00
Geochemical Soil Survey 700,000.00
Test Pitting/Trenching 630,000.00
eAuger & Core (“Winkie”) Drilling
Including Laboratory Analyses 2,100,000.00
Topographic, Ground Control &Location
Surveys 300,000.00
Detailed Survey
Geological Mapping 350,000.00
Geochemical Soil Survey 650,000.00
Test Pitting/Trenching 750,000.00
eAuger & Core (“Winkie”) Drilling
including Laboratory Analyses
of samples 2,750,000.00
PHP 8,765,000.00
YEAR 2 COST
Follow-Up/Detailed Survey
*Geological Mapping Survey 350,000.00
eGeochemical Soil Survey 650,000.00
eTest Pitting/trenching 750,000.00
eAuger & Core (“Winkie”) Drilling
Including Laboratory Analyses
of Samples 1,500,000.00
Topographic, Ground Control
&Location Surveys 300,000.00
Volume and Reserve Computation 150,000.00
Mine Feasibility Study 1,500,000.00
Environmental Impact
Assessment (EIA) Study 2,000,000.00
PHP7,200,000.00

Grand Total for Year 1&2 PHP15,965,000.00

16
Re re

6.0 SIGNATURE OF PROPONENT

I hereby certify that all facts and information contained
herein to support our application for Mineral Production Sharing
Agreement relative to the above-mentioned project are true and
correct to the best of my knowledge and belief.

Done _ this day 2002 at
» Metro Manila.

Prepared By:

ae

Geologist

P.R.C. License No. 000576

PTR No. 18768688

Issued on: January 3, 2002
oe Issued at: Quezon City

Conforme:

ANNEX- D

ENVIRONMENTAL
WORK PROGRAM
MGB Form No. 16-1

1.0

2.0

3.0

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU

North Avenue, Diliman, Quezon City

ENVIRONMENTAL WORK PROGRAM

NICKELIFEROUS LATERITE DEPOSIT

NAME AND ADDRESS OF COMPANY/PROPONENT

1.1 Name of Project APSA No.
1.2Name of Company : ERAMEN MINERALS, INC.
and Address 4" Floor, Beneficial Life Building

Solana cor. Beaterio Streets,
Intramuros, Manila

Tel. No. 528 — 1341
Fax No. 527 - 0761

Contact Persons : ENRIQUE C. FERNANDEZ
President

TYPE AND NATURE OF PROJECT

The proposed project that is intended for Mineral Agreement
with the Government is a metallic resource extractive project. It is
basically aim at exploring, developing, and exploiting the nickel,
cobalt and other associated mineral/metal content in a
Nickeliferous Laterite deposits within the subject area.

As part of the mandatory requirement in the MPSA
application, an Environmental Work Program is necessary and
becomes a vital link in defining possible impacts the proposed
project might have on the environment wherein mitigating
measures and commitments will be presented to assure that the

* possible adverse effects are being addressed.

GENERAL LOCATION AND AREA TO BE COVERED

The proposed contract area is situated within the
Municipalities of Candelaria and Sta Cruz, Province of Zambales. It
covers an area of Four Thousand Six Hundred Nineteen and
6869/10,000 Hectares) (4,619.6869 has.) encompassing Barangays
Lucapon North and South, Tubotubo North and South, Guinabon
and Guisguis, Sta Cruz, Zambales and Barangay Uacon of Candelaria
Zambales. The area is bounded within the following geographical coordinates:

Please refer to Annex- 1.

ow
4.0

~ wy

Municipalities of Candelaria and Sta Cruz are accessible to
all types of vehicles using various road networks in going to this
western section of Zambales. Victory Liner, a public bus transport
has a frequent service between Manila and Olongapo and Olongapo
and Alaminos or between Alaminos, Pangasinan and Olongapo (five
hours).

From Sta. Cruz Proper, the area could be reached through
any of the existing routes, the Guisguis-Guinabon Road in the
north, the Biay- Tubo-Tubo Road in the central section and the
Acoje Road in the south. The interior areas are then readily
accessible through several and previous exploration and logging
road networks.

DESCRIPTION OF THE EXISTING ENVIRONMENT

This section describes the environmental setting and some
baseline environmental conditions in the area of the proposed
project and is divided into six sub-sections vis; 4.1- Land, 4.2-
Water; 4.3 Air; 4.4-Geology/Geomorphology (physical environment)
4.5-Biological Environment; 4.6-People (Socio-economic
environment).

4.1. Land Environment

This sub-section presents the environmental conditions of the
project area and its vicinity focusing on the following parameters:
Topography/ Physiography, Land Use/ Capability, Soils/ Pedology.

4.1.1 Topography/ Physiography

The proposed contract area is generally characterized
by a gently rolling slopes to rugged topography. Ground
elevation varies between 10 meters to about 892 meters
above mean sea level with gradients between 5% to 30% .
The site is part of the Zambales Ophiolite Range; one of the
six (6) major terrains or tectonic elements delineated in the
northern Philippines.

Rugged topography amidst Sta Cruz eastern area is
typified by deeply entrenched valleys and moderate to steep
waterfalls. Dendritic to trellis pattern reflective of the
overlying lithology. characterizes the drainage system.
Draining the northern areas are tributaries of the west
southwest- flowing Nayom and Sta Cruz River System.
While headwaters and tributaries of Cabaluan River system
drain the central section, whereas, Lauis River System
drains the southern section.

4.1.2 Land Use/ Capability

Based from the Municipal Planning and Development
Offices of Sta. Cruz and Candelaria through its 1996
Municipal Planning and Development Programs, the applied
area is classified as Forest Land. Though a few numbers of
families settled in the vicinity of the former Acoje Mines,

2,
(us)
= a

there is still no other significant or observable land
utilization in the area.

Moderately lying topography in the western and some
portions in the eastern section of the proposed contract area
are seasonally planted to cash crops such as upland rice,
fruit -bearing trees and vegetables. Other areas not devoted
to seasonal crops are sparsely vegetated with second growth
trees, which can be found mostly in moderately elevated rock
formations.

4.1.3 Soils/Pedology

At present, there is no available data yet to present but
the soil sampling and analysis will be immediately and
simultaneously conducted with the regional survey. Result
of which will be included on the status report of the
exploration work program.

4.2 Water Environment

This sub-section presents the environmental
conditions in the project area with respect to water.

There are plenty of waterways in the project area and
its vicinity. They are characterized as perennial streams.
Nayom and Sta. Cruz River in the north, Cabaluan River
System in the central portion and Lauis River System are the
major river systems in the project area. Among these river
systems, only Lauis River was already classified by the
DENR as Class B River.

Since, there are still no accurate water quality and
hydrology data that can be presented, determination of
which will be conducted during the EIA baseline information
gathering. Results of these will be incorporated in the status
report of the exploration work.

4.3 Climatology / Meteorology

This sub-section presents the environmental condition in the
project area and surrounding sites focusing on the Climate and Air
Quality Aspects.

4.3.1 Climate

The Climate of Zambales Province, where the proposed
project is located, is classified as Type I on the Modified
Coronas System of Philippine Climates on which the basis is
the temporal rainfall distribution. This type of climate has
no pronounced dry season and rainfall is more or less evenly
distributed throughout the year.

Based on the 30-year record of the Philippine

Atmospheric, Geophysical, and Astronomical Services
Administration (PAGASA), the average rainfall in the area is

(a)
4.4

ad —

1,770.4 mm. The average monthly temperature in the
Province ranges from a high of 32°C in the month of April to
a low of 22.2°C during the months of February and January.
Data on relative humidity (RH) indicate that the monthly
values do not vary very much. The lowest RH is in the
month of April at 79% and the highest during the months of
June and July at 83%. The average annual relative humidity
is 82%.

4.3.2 Air Quality

From the actual observation, and since, there is still
no industry in the area, the air quality is generally good. No
data on the ambient air quality can be presented yet,
however, gathering of baseline information on this aspect will
be undertaken at the start of the exploration work in
compliance to the environmental monitoring requirement.

It is equally worth mentioning too, that based from
the Philippine Environmental Quality Report of the EMB-
DENR covering the year 1990 to 1995, the country is still
saddled with air quality problems specially urban centers as
well as sub-urban areas. Particulate matter (PM)
concentration in ambient air, primarily dust, metallic
particles and smoke has been increasing. In the 1980’s, the
highest level of particulate matter recorded is at 250
micrograms/NCM or 3 times the allowable standard of 90
micrograms/NCM. This figure shoot up to 322
microgram/NCM in 1994, and this is attributed to massive
land development and industrialization.

Roads and building constructions, quarrying and other
earth movement activities significantly affect and or
contribute to the air pollution of a particular area with
regards to particulate matter emission.

They account for 82% of the total PM and 73 % of total
PM-10 emissions.

Geological/Geomorphological Environment

The proposed contract area lies in the so-called
Zambales Range/Zambales Ophiolite Range that comprises a
complete ophiolite sequence. This includes tectonized
peridotite, cumulatelayered gabbro, diabased dikes and sills,
pillow basalts, silicic plutonic rocks, and overlying sediments
(Evans and Hawkins, 1982).

This huge tectonic unit may be subdivided into at least two
(2) separate units, believed to be derived from different
geologic settings (Evans and Hawkins, 1982). The northern
unit comprises the Acoje Block, on which the proposed
exploration area is situated and the southern unit, the Coto-
East side block, which is structurally more complex and
exposes a complete section from west to east of tectonized

* OM
peridotite, gabbro, diabased and minor silicic bodies, pillow
basalts and pelagic sediments.

The said ophiolite sequence is evidently capped with
its weathering derivations notably nickeliferous laterite
deposits. These are well observed in the proposed contract
area. These are reddish brown earth material made up of
oxides of silicon with other associated mineral or metals
such as nickel and cobalt. Laterization in the proposed area
suggests relative stability of the region.

4.5 Biological Environment

Vegetation and fauna survey of the project site and
vicinity was initially conducted through an ocular survey.

Vegetation analysis revealed that the area and vicinity
can be classified into two vegetation types: (1) secondary
forest, and (2) grassland. The secondary forest is comprised
mostly of ipil-ipil (Leucaena leucocephala), while the
grassland, with the occurrence of ipil-ipil, second- growth
tree species, and fruit bearing trees are sparsely scattered in
the area.

The identification of fauna within the site was based
on the actual sightings of the species and on secondary data
gathered from the residents in the area.

Secondary Forest
a. Overstory/Canopy Layer. The overstory layer is

dominated by ipil-ipil (L.leucocephala), which occurs
either in small patches or in pure stand.

The associated secondary forest tree species consisted of
binuga (Macaranga  tanarius), anabiong (Trema
orientales), and figs(ficus spp.). These species are
remnants of primary forest, which occur as patches along
steep slopes.

ir

Intermediate Layer. The dominant species identified at
the intermediate layer are the saplings of ipil-ipil
(L.leucocephala) and coronitas (Lantana camara).

Ground Layer. The most noticeable species identified at
the ground layer are kulape (Paspalum conjugatum) ooko,
and other ruderal seedlings, herbs, grassses, and vines.

rr

Grassland

The grassland area is dominated by hagonoy
(Chromolaena odorata) which grows well in the area. It is co-
dominated by para-grass (Brachaiara mutica), makahiya
(M.invisa) and other ruderal herbs, grasses, and vines.

5

@e
~ —
Fauna

The existing vegetation of the project site harbors
various wildlife species, which are the main focus of the
survey. Some of these species encountered include pipit (
Gerygone sulphurea simplex), layang- layang (Hirundo rustica
gutturalis), and lower forms of animals such as butterflies
(Papilio sp.) and dragonfly (cf. Colias sp.).

4.5 Socio-economic Environment

The project area is devoid of any residential
settlement. But a few houses were noted along the existing
macadam road some 100 meters away from the subject area
and most of them are engaged in charcoal making and
subsistence farming.

Existing facilities and infrastructures for health,
education, social services, water supply, telephone and
electricity are confined within the town centers and far from
the project site itself.

5.0 DESCRIPTION OF EXPLORATION WORK

The program of work hereby presented outlined and details
the schedule of activities, specific targets, objectives, outputs and
budget requirements.

The main objective of this exploration program is to
characterized and assess fully the nickel, cobalt and other
associated mineral contents of the nickeliferous laterite deposit in
the subject area in order to delineate a sizeable resource that can
be economically developed as well as exploited in the near future.
It also aims to geologically document the nature, type and
depositional character of the said product of chemical weathering
so that this can well serve as basis or model for further exploration
work in other areas of similar geologic setting.

Specifically, this program is aiming at defining an inferred
resource potential through a drilling campaign at 200 meter x 200
meter grid interval. If the survey further warrants, where an
inferred resource potential is subsequently delineated, then a 100
meter x 100 meter square grid drilling shall be carried-out to
elevate the resource potential to an indicated resource category
and finally to a closely space grid pattern to a measured category.

5.1 Exploration Work Program

Below is the exploration work program intended to be
carried-out within the proposed contract area and consists of
the following phases:

5.1.1. Preliminary Exploration Activity

a. Literature/Research Work
b. Data Collation and Compilation

Cr
a ~

5.1.2. Semi-Detailed Survey
a. Geological Mapping
b. Re-sampling of Old Workings
c. Topographic and Ground Control Survey
d. Hand Auger and Winkie Drilling

5.1.3. Follow-up or Detailed Survey
a. Geological Mapping
b. Ground Control Survey
c. Hand Auger and Winkie Drilling

5.1.4 Topographic and Ground Control Surveys
5.1.5 Volume and or Reserves Computation Activity

5.1.6 Project Feasibility Studies
a. Mine Feasibility Study
b. Environmental Impact Assessment Study

5.1.1 Preliminary Exploration Activity

It is a common practice that prior to the
commencement of actual fieldwork, compilation of all
available data will be conducted to gather and gain
more and better understanding of the geology- mode of
occurrence of the Nickeliferous Laterite and associated
mineral deposits in the area, structure, previous test
pit and drilling data, that is location, lithologic log and
corresponding assays. A review or re-assessment of
the method use in the samplings and calculations of
previous reserve are likewise, important to note. A
preliminary topographic and geological map will be
prepared and the possible promising sites and or
targets will be determined/identified and delineated
having these as basis. After all the required literature
researches have been accomplished, supplies and
materials for the actual field survey are prepared.

5.1.2 Semi-Detailed Survey

On the basis of the data and information
gathered and generated during the previous activity, a
simultaneous geological mapping and selected test pit
re-sampling will be conducted. All the different rock
types and or lithologies will be mapped out and
characterized accordingly. Nickeliferous Laterite
deposit shall be given the utmost consideration in the
conduct of the survey. Likewise, rocks that are related
or associated to laterization shall also be given
attention, since; they can be utilized in the further
understanding of the laterite characterization of the
area. Route (roads, trails) mapping and traverses
along stream channels and on areas where suitable
rock exposures can be noted will be carried-out. A
topographic maps of scales 1:50,000 and 1:10,000 will
be used as base maps.

7

@m
A total of 50 previously dug test pits (old
workings) with elevated nickel values shall be
rehabilitated and be re-sampled. Channel sampling on
excavated faces shall be implemented. Samples
generated from each sampling points shall includes
original sample, duplicate and standard sample.
These samples shall then be subjected to Quality
Control Testing Procedures. The sampling will be done
in a systematic way so that a possible trend in the
chemical character of the deposit may be determined.

A hand auger drilling shall also be utilized as an
advance drilling campaign in the soft laterite profile to
delineate potential areas within the proposed tenement
area. Drill holes with encouraging assay values are
then to be deepened up by winkie drill machine from
soft laterite zone to the hard saprolite horizon.

All samples will be analyzed using Atomic
Absorption Spectometry (AAS) in a laboratory to better
understand the quality of the commodities of interest.

5.1.3 Follow-Up or Detailed Survey

Having gathered several data during the
previous survey programs, a detailed or follow-up
survey of the most important or significant blanket
deposits will be implemented. The aim of this program
is to fully assess, characterize and establish further
the extent of nickel enrichment/mineralization. The
program will be carried-out using compass and tape
traverse method in grid pattern.

During this phase, hand auger test pitting or
trenching might be carried out in a number of sites to
determine the lateral and subsurface continuity as
well as the character of nickel enrichment. This will
also give an idea on the thickness of weathered or
laterite materials, which will be used later in the
design and planning during the development stage.
On this stage also, sampling will be done horizontally
and vertically to identify any appreciable changes or
variation in the essential chemical constituents of the
materials of interest.

Grid mapping and closely space sampling will be
undertaken on areas where the physical and chemical
character appears too variable. All samples taken will
be analyzed for AAS studies.

5.1.4 Topographic and Ground Control Surveys
These surveys shall be simultaneously

conducted with the pertinent mappings and
subsurface investigations. This activity aims to

(ew
establish ground control and base line to be tied to a
known reference survey point within certain
municipality. A Topcon Total Station and GPS shall be
utilized for this purpose. In laying out various or
alternative grid patterns such as 200 m x 200 m or
100 m x 100 m grid, a brunton compass, GPS,
Theodolite and Topcon total Survey instruments shall
be use.

It also aims to establish three (3) triangulation
stations to be used later in determining the
geographic/grid coordinates for certain drill hole sites.

5.1.5 Volume and Reserve Computation Activity

The subsurface information derived from this
drilling program will give factual data to be used in
volume or reserve computation. Likewise, the
information gathered will be used in later design and
planning activities for mine development.

A theoretical resource estimate shall be conducted
based on the drill intercepts with a 0.9% Ni cut-off
grade.

5.1.6 Feasibility Studies

After the deposits have been block accurately, a
mine feasibility study will be undertaken to determine
the economic viability of the project. This will be
followed by mine planning and design.

Simultaneous with the preparation of the mine
feasibility study, an Environmental Impact Assessment
Study may also commence to gather and established
baseline information on various critical environmental
aspects and to better safeguard and support the
proposed project.

5.2 Preliminary Processing of Samples

Samples taken from outcrops, test pits, from hand
auger drills and winkie drill shall initially and immediately
process by drying (sun), quartering and packing for delivery
to company’s accredited mineral laboratory.

Rock chip samples shall be sun dried and properly
labeled. Channel samples taken along walls of test pits or
trenches shall be sun dried and quartered. Samples taken
on every site shall be carefully plotted on a map and given
proper description. All these steps shall be taken properly
before the sample are submitted to the laboratory. For core
samples, every sample taken shall be systematically labeled
and placed in a core boxes. Logging of which are made
through proper geological observations in terms of
structures, lithology/facie change, degree of fracturing , etc.

9

(aaa
5.3

5.4

Primary data gathered during sampling are material
type that is , limonite, saprolite-transition material, and hard
rock/bed rock; material color and core recovery.

Channel samples from test pits will be analyzed for
density measurement, metal and moisture content analyses.

A NAMRIA map with a scale of 1:250,000 show the
regional location of the proposed work area in relation to
readily identified geographic and environmental
features.

See Attached NAMRIA TOPOGRAPHIC MAP (1:250,000
Scale).

Estimated Exploration Cost

Below is the total budgetary cost for the proposed two
-year exploration work program and summarized as follows:

YEAR _1 COST
Literature Research PHP 5,000.00
Aerial Photo Study 50,000.00
Reconnaissance/ Orientation Survey
eGeol. Mapping 150,000.00
eRock & Soil Sampling 30,000.00
Semi-Detailed Survey
*Geological Mapping 380,000.00
Test Pitting/ Sampling 950,000.00
eAuger Drilling 1,100,000.00
eCore (Winkie )Drilling 1,300,000.00

Topographic and Ground Control Survey 250,000.00

Detailed Survey

eGeological Mapping 300,000.00
Test Pitting/Trenching 1,100,000.00
eAuger Drilling 1,350,000.00
Core (winkie) Drilling 1,500,000.00
«Laboratory Analyses 300,000.00
(All Samples)
PHP 8,765,000.00
10

we
~ ~

ww —_

YEAR 2 COST
Detailed Survey
Geological Mapping 300,000.00
Test Pitting/Trenching 1,200,000.00
eAuger Drilling 1,500,000.00
eCore (winkie) Drilling 2,100,000.00
eLaboratory Analyses 500,000.00
(All Samples)
Volume and Reserve Computation 150,000.00
Mine Feasibility Study 1,500,000.00

PHP 7,200,000.00

Grand Total for Year 1&2 PHP 15,965,000.00
X-X-X-X-K-X-X-K
6.0

~~ —_

IDENTIFICATION OF POTENTIAL ENVIRONMENTAL EFFECTS

6.1

On Land

6.1.1 Surface Disturbance Off the Mineral Property

Exploration activities do not normally produce
great surface disturbance especially off the mineral
property. The only logical activity to be undertaken on
the surrounding areas of the proposed contract area is
access to and from the target site. Since, this is only
and exploration period, only existing paths or trails
will be used.

6.1.2 Surface Disturbance On the Mineral Property

Reconnaissance or regional mapping activity in
the subject area is not expected to create any serious
impact on the environment. Geological mapping is
merely noting down of geological observations and rock
sampling. Gathering of observations or traverses will
be conducted or limited along stream channels, trails
and roads/road cuts where outcrops are found.

The instruments to be used are very simple such
compass, sample picks, hand lens, GPS, etc. that
cannot create adverse environmental effects.

The same activity will also be carried-out for
semi-detailed and detailed exploration activity, only
that the point of observations is relatively closer and
the areas are much smaller.

Test pitting shall be conducted on _ pre-
designated sampling point. However, off setting of
certain sampling points shall be carried out if adverse
impact on the environment is perceived. Immediately
upon completion of the activity, backfilling of the
disturbed materials will be undertaken to minimize
and restore the subject area.

Drilling

Drilling activity shall consist of auger and core
drilling. It is not expected to have considerable impact
on the environment, since; it will only be limited or
concentrated on a very small portion during the
drilling activity. Disturbance is projected during the
transport of the drilling equipment especially when the
drilling target is still inaccessible. Areas or portions to
be used as temporary roads or access will certainly be
disturbed. But this is too minimal to create adverse
impact since, the maximum width to allow easy
passage of drilling equipment is around 1.5 m. or will
not exceed 2.5 meters. Trees encountered during that
passage would be avoided to minimize tree cutting.

12

(ew
Waste generated from the activity will be
disposed properly on site Disposal of wastes includes
burying of organic matters, segregation and
classification of inorganic matters for resale or reuse
when applicable. Excavations for mud pit or water
impoundments will be backfilled as soon the drilling
operation is completed.

Erosion rate is expected on areas disturbed due
to loss of vegetation, but are negligible due to the size
of the affected area.

6.2 On Hydrology and Water Quality

6.2.1

6.2.2

6.2.3

Potential Generation of Acid Mine

Acid Mine or Acid Rock generation may likely
occur especially in eastern section of the proposed
area where minor concentration of nickel sulphide
deposits is present.

The proposed exploration activity may generate
acid mine during test pitting or even during drilling.
Potential sites therefore, are mineralized outcrops
subject of subsurface study. Stockpiled materials
having sulphide minerals or have suphidic ores
coming from the outcrops may generate acid run-off
when exposed to air and water. Oxidation is the main
chemical reaction and reason for an acid drainage. It
is highly acidic and can contain dissolved heavy
metals. These are toxic to aquatic life and have great
impact on the surrounding environment.

These sites tend to be few in numbers and are
approximately limited to the outcrop itself. Normally,
outcrops in the project site do not exceed 5 meters
long and 3 meters wide.

Siltation and Pollution of Surface Waters

Siltation is very common especially on areas
without much vegetation. Disturbed areas during the
activity will increase the erosion rate that necessitates
measures.

Changes in Hydrology

With the very limited surface work area and
shallow excavations, significant change on hydrology is
not expected. The drainage pattern, the flow rate and
the capacity of stream channels will not be affected
with this exploration work.

7.0

— ad

6.3 On Ecology

The eco-system will certainly not be affected in relation
to the degree of exploration work being proposed.

Effects of noise on the ecology is likewise nil as the use
of drilling machines will be managed by providing rubber
pads to minimize vibrations, appropriate muffler to regulate
noise level and proper lubrications of all moving parts.

6.4 On Socio-economic Effects

The proposed contract area is located some 500 to 800
meters above mean sea level. Site inspection revealed that
the proposed area is devoid of any permanent settlement or
inhabitants. Makeshift houses numbering an average of
three for every two- kilometers, were noted along logging
road some 100m from the proposed area. The proposed
exploration work, indeed will not in anyway affect the said
residents. The proposed exploration activities can however,
provide positive impacts, since, local employment maybe
made during the actual field surveys.

Interviews conducted on dwellers of the said makeshift
houses revealed that most of them are charcoal makers and
subsistence farmers.

ENVIRONMENTAL MANAGEMENT MEASURES INCLUDING
COSTS

From the preceding discussions it was clearly predicted and
identified the possible impacts of the exploration activities. From
such prediction and identification the proponent likewise prepared
and laid-out corresponding mitigating measures to minimize if not
totally eliminate all the impacts the project may generate. From
the facts presented, it can be noted that most are of short- term
duration.

Below are the following measures that the proponent will
undertake:

71 Progressive Rehabilitation of Disturbed Land

Based from the previous discussion, the most likely
and necessary to have rehabilitation are those areas with
disturbed surfaces. These are the test pits, temporary
roadways with appreciable disturbances, and the drilling site
itself. Test pits are being conducted with a span of time,
which during its active state may serve as death traps to
both people and animals alike in the field. Right after the
observations and measurements are made on greater
number of test pits and interpretations were carried-out,
backfilling of the excavations followed. During the
backfilling activities, the sub-soil shall first be returned as it
was before and the top soil shall be the last in order that the

14

(a)
72

7.3

74

rehabilitation process on every disturbed areas can easily
return and adopt to its original state.

Areas affected by makeshift roads (due to drilling
equipment stationing/positioning) will be turnover to the
concerned Barangay. If not possible, it will be replanted with
fast growing trees together along areas with unstable portion
such as Gmelina, kakawate and ipil-ipil as it was common in
the area. These temporary roadways will surely be a small
portion, since, for drill site that are located with high
gradient, the drilling equipment will be disassembled and be
drawn by a number of carabaos as being done by other drill
contractors.

In drilling sites, drill sumps shall be constructed to
effect water recycling and more importantly to prevent
drilling fluids from contaminating the surface water as well
as the surface itself. The drilling fluids and mud to be used
will be a non-toxic and water-based and has passed the EMB
lists of regulated and approved chemical materials as per
R.A.6969.

Maintenance of Soil Stockpile

It is important that the excavated soil shall be
stockpiled properly in order not to be eroded and cause
siltation upon reaching surface waters. The sub-soil and
the top soil shall be properly separated for easy and proper
backfilling. Small drainage canal shall be constructed to
divert running water in coming to the stock file materials.

Maintenance of Roads to Minimize Dust

Dust emissions on roads are maybe confined outside
the proposed contract area. The site is traversed with
network of trails that are more than enough to conduct
geological mapping and rock sampling. These trails are
partly vegetated with tropical grasses that serve and prevent
dust emissions. Established roadways can only be found at
the approached of the claim area, however, this roads will be
sprayed with water to minimize dust, especially during the
height of dry season which can truly affects local residents.

Handling of Toxic and Hazardous Materials

Only during drilling that chemicals maybe used. As
per previous discussion, the company will not be using toxic
or hazardous chemicals in the conduct of drilling. An
alternative water based fluids and mud will be utilized
instead. Fuel and oil that will be used by the drill equipment
will be properly stored away from water- courses to prevent
contamination. A drain catch will be constructed so that in
case a spillage happens it will be confined in certain area
only. In addition, the drill machine is equipped with drill
platform that can handle spillage of 3-5” of liquid.

15

(«hr
7.5

7.6

TE

7.8

Accommodation of other Economic Activities in the Area

With the exploration activities in the area, an initial
livelihood program may be planned- out to help add income
to the residents.

Alternative Plans, if Special Habitat of Flora and Fauna are
Affected

Based from previous discussion on the Biological
environment, the area of interest has some wildlife species
but not the rare ones. This will also hold through with the
floral system of the area. Plant nursery will be put up in
certain area of the proposed site to support the rehabilitation
program and reforestation of the disturbed areas.

Socio-economic Mitigating Measures

A courtesy call to the people in authority in the area
shall be carried-out prior to any exploration activity in the
area. Acquaintances and consultative meetings to discuss
the proposed exploration work with the proper persons and
the people of the community will be conducted.

Preference will be given to the local residents in hiring
personnel during the entire program.

Abandonment

The progressive rehabilitation conducted during the
exploration works will provide answer to the abandonment
plan, since, it will readily and immediately rehabilitate the
area. The adaptation period is very short, which in turn very
effective and appropriate.

The following are the proposed measures and
procedures in the conduct of an abandonment and
rehabilitation programs affected by the exploration:

A. Camp Site:

All temporary facilities and or structures shall be
removed and disposed off in a proper manner. Re-usable
materials shall be kept or be donated for some noble use.
Compacted surface area of the camp shall be cultivated
and planted with appropriate vegetational covering
common to the area. Temporary garbage pit for organic
wastes shall be backfilled properly to restore disturbed
surface.

B. Drill Site:

All drill sites shall be restored in an environmentally
acceptable manner. Sedimentation ponds or drill sumps
shall be back-filled. Disturbed soil shall be restored and
re-vegetated.

16
18) al
Empty drums or containers shall be removed, returned
or resale to suppliers for further use if applicable. Safe
containers can be donated to the local community.

Oil spillages is projected to be nil or minimal due to
the drill platform that will be employed. It is capable of
collecting 3-5 inches of spilled liquid within the influence
of drill equipment.

Disturbed surfaces after each drilling activity, shall be
re-vegetated immediately to adapt promptly to the local
surrounding.

. Access Road:

Haul roads for drill machine and its accessories
contributes largely to areas projected to be disturbed
during detailed stages of exploration. Drill machine shall
be carried-out along sledge pulled by several number of
carabaos. Sledge trails shall be re-vegetated after being
used.

. Unstable slopes:

The proposed project area has an approximate slope
gradient between 5-10%. During the course of
exploration study, any subsurface activity with resultant
unstable slopes shall be immediately remedied with a
geotechnical engineering works and replanted with fast
growing trees and other vegetative covers to ensure
stability. Significant areas having unstable slopes not
related the exploration shall be noted and appropriately
informed authorities of its potential risk.

. Control Measures for Acid Mine/Rock Drainage

In the exploration period, sources of acid run-off are
outcrops subject to subsurface investigation such as test
pits, trenches and even drill holes. The following are the
control measures in the generation or occurrence of an
acid rock drainage.

1. In trenches or test pits:

Stockpiled materials having sulphide minerals or
have suphidic ores coming from the outcrops may
generate acid run-off when exposed to air and water.
Oxidation is the main chemical reaction and reason for
an acid drainage. To control occurrence, is to
neutralize potential acid materials (pam) with lime or
limestone. Other measures intended to be carried-out
is to bury or isolate pam with clay cover to prevent
entry of air and water. But the best measure to be
implemented is the immediate back filling and

17

ww
restoration of these ground openings before any
significant chemical reaction take place.

. In Drill Holes:

All drill holes after an extensive study shall be
appropriately plugged to prevent contact of sulphidic
ores with air and water. Selected holes for future
study shall be properly cemented and inserted with
plastic pipe with cap. These holes may serves as
monitoring well and avenues for several studies to be
conducted in the future specially in the conduct of an
environmental impact assessment.

18

@w
8.0

~ ed

ESTIMATED BUDGETARY COST FOR ENVIRONMENTAL
MANAGEMENT MEASURES

ACTIVITIES Salary/Wages Supplies/Mat’ls Total

1.

Nursery Operation P250,000.00 P350,000.00 600,000.00
Maintenance

Backfilling /restoration 100,000.00
of test pits, drill and
survey stations

Slope Stabilization 300,000.00
of disturbed surface

(By contract at P2,000/site

for 100 sites

Planting and Maintenance 600,000.00

P 1,600,000.00
VVVVVVVVVVVU

19
Oo
9.0 Name and Signature of Applicant or Person preparing the
Environmental Work Program

SAMUEL F. BECLARO

Geologist

Reg. No. 000576

PTR. No. 18768688
Date: January 3, 2002
Issued at: Quezon City

Conforme:

ERAMEN MINERALS, INC.

=20
(2) fd
TWO-YEAR ENVRONMENTAL WORK PROGRAM

SCHEDULE OF ENVIRONMENTAL ACTIVITY

ACTIVITY

YEAR 1 YEAR 2
ry Pied 3 a a Fs x 4
Quarter | Quarter | Quarter | Quarter | Quarter | Quarter | Quarter | Quarter

1.Land Environment
Study & Monitoring
a. Pedology

2. Water Environment
Study & Monitoring
a. Water
Quality
b. Hydrology

4. Geological and
Geomorphological
Environment
a. Geologic
Hazards

3. Climatology
& Meteorol

5. Biological
Environment Study &
Monitoring
a. Flora &
Fauna

6. Socio-economic
Information Plans

7. Progressive
Rehabilitation/restoration
(Activities mentioned in
Section 8

7. Data Compilation &
Report Writing

8. Submission of Report

Ww ww

APSA-00000 il

ERAMEN MINERALS, INC.
Nickeliferous Laterite and Other Associated Mineral Deposits

SUMMARY MATRIX IMPACT AND MITIGATING MEASURES

Activity Impact Mitigating Timing Cost
Measures
Construction/restoration | Loss of vegetation | e Use existing
or upgrading of access access tracks
roads as much as
ible

Siltation/Turbidity | ¢ Put up settling | Immediately upon

Erosion Minimize

slope The amount of
stockpile PhP

¢ Provide drain 1,600,000.00
tunnels representing

Minimize more than the
stockpiling ~ same as above- 10% cost of
and exploration is
accumulation alloted for the
of unwanted implementation
debris or of this work
waste Program.

——— The amount will
growth of wi
grasses/shrubs be apportioned
over the to each item of
stockpile to the work
prevent program.
erosion

Conduct
regular road
maintenance

Excavations Depression of e Backfill the | Implement after
selected areas due area completion
to excavation immediately

after target

completion
Entrapment of | e Fencing off of | Immediate

stray animals or excavations implementation

children using ropes | upon start of
and twigs activity
e Provide
warning,
device and
safety
reminders to

Erosion ‘© Topsoil
should be
stockpiled
separate from
subsoil and
maintain low | Implement as
angles project progresses
© Stockpiles or
erosion prone
areas should
be provided
with drain
channels to

(@)w/

prevent
erosion
Stockpiled
should be put
at low prone
erosion areas

Soil Compaction

Loss of
Vegetation

slope are
stabilized to
prevent
erosion and
loss of
vegetation,
moon scrapes
is introduced
Encourage the
growth of
natural
vegetation by
spreading the
stockpiled
topsoil
Established a

Done
simultaneously
with activity

~ same as above-

Hydrology and Water
Quality

Excavation

Acid Rock

Use of Drilling
Chemicals

Water and Soil
Contamination

same as above-

materials to
prevent soil
contamination

Clearing of Vegetation

Siltation/Turbidity

© Provide
sil/sedimen
{traps

© Provide
temporary
siltponds
and permit
the release
of clear
water only.
Desiltation
should be
done
regularly to
make ponds
efficient.
Mixed _ silt
materials
with soil

Done
simultaneously
with project

Camping

Contamination of
river due to
generation of
human waste

Implement
immediately upon
start of operation

Ecology

Clearing of Vegetation
and noise generation

Displacement of
flora and fauna

‘Waste generation

Foul odor, health
problem, water
pollution, visual
nuisance,
displaced sensitive
flora and fauna

A specific site
away from
any source of
water will be

organic waste
will be buried
in pits,
inorganic
waste
collected and
taken out of
site for

possible

Site Clearing

Loss of rare specie
of flora and fauna

recycling
Areas
identified as

(«)"/

special habitat
of flora and
fauna will be
avoided and
its existence
will be
reported to
government

agencies

-same as above-

| Socio-economic Effects

Project Implementation

Displacement of
socio-economic
activities

Promote

employment
opportunities
by ins
priority on
available job
Provide just
compensation
to residents on
private areas
disturbed by
the project

Misinformation on
project implementation

Disharmonious
relatioship
between the
residents and
contrators

Conduct IEC
activities
before the
project
implementatio
n to keep the
personnel &
staff, residents
and LGU well
informed of
the programs
of the
company
Keep an open
communicatio
n with = the
community
through
regular
meetings to
give an update
on the project
status

Meet the
community
after the
project has
been
accomplished
to give them
information
with regard to
the findings
and future

Progressively
implemented to
keep abreast with
the program

Movement of Vehicles

Dust Generation

Implement as
Project progresses

Ba! ia f
© Road
maintenance
should be
regularly done
e Roads should
be sprayed
with water
during,
summer
period
Provide table
drains at
water prone
areas to
prevent
erosion
Unsafe working Health hazards to | e Provide all
condition workers, employees
with
protective
equipment
and medical | Implemented
attention throughout the life
© All workers | of the project
should be
required to
submit
medical
certificate
prior to hiring
so that they
are fit to work
Increase of migration
Increase of migration Disharmonious e Limit the
relationship with hiring of non-
residents and lost resident
of tradition or workers to
culture technical
personnel
Priorities for
employment
shall be given
to all resident
of the
concerned
municipality

Bul

